DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 12/03/2020. As directed by the amendment: claims 1, 2, 4, 5, 8, 9, and 13 have been amended and claims 3, 6, 7, 10-12, and 14 have been cancelled. Thus, claims 1, 2, 4, 5, 8, 9, and 13 are presently pending in this application.
Priority
The present application has been filed as a continuation-in-part of application 15/587142. 
The effective filing date of claims 1-13 is 05/16/2019, the filing date of application 16/413935, because application 15/587142 and provisional application 62/392082 do not disclose a hybrid reinforcement, a variable durometer outer jacket, an overlapping coil and braid, or a thickness ratio of 0.80 or higher. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “the helical coil terminates more distally than the braid” and independent claim 1 recites “the hybrid reinforcement comprises a helical coil and a braid …the distal end of the hybrid reinforcement is terminated under the radiopaque marker”. The combination of these limitation is not supported by the originally filed application. The only portion of the original application that supports the claim limitation “the distal end of the hybrid reinforcement is terminated under the radiopaque marker” is fig. 8 and in fig. 8 the helical coil and the braid terminates at the same spot. Therefore, this combination of limitations is considered new matter. Appropriate correction is required.
Claim 9 recites “the helical coil terminates more proximally than the braid” and independent claim 1 recites “the hybrid reinforcement comprises a helical coil and a braid …the distal end of the hybrid reinforcement is terminated under the radiopaque marker”. The combination of these limitation is not supported by the originally filed application. The only portion of the original application that supports the claim limitation “the distal end of the hybrid reinforcement is terminated under the radiopaque marker” is fig. 8 and in fig. 8 the helical coil and the braid terminates at the same spot. Therefore, this combination of limitations is considered new matter. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the distal end of the hybrid reinforcement is terminated under the radiopaque marker”. The scope of “under” is unclear because “under” is relative depending on how you look at a drawing. For example, fig. 8 in the application shows the top portion of the hybrid reinforcement terminating under the radiopaque marker, but the bottom of the hybrid reinforcement is on top of the radiopaque marker. For examination purposes, the claim will be interpreted such that at least a portion of the hybrid reinforcement terminates under the radiopaque marker. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jalgaonkar et al. (US 2019/0366036 A1) in view of Yang et al. (US 2019/0336149 A1).
Regarding claim 1 Jalgaonkar discloses (fig. 1 and 4) an endovascular catheter 10 comprising: an elongate flexible (see ¶0068 and 0072) catheter body 102 (see ¶0101) having a proximal end, a distal end and a central lumen extending longitudinally through the catheter 
Jalgaonkar is silent regarding a thickness ratio of the inner diameter to the outer diameter is 0.80 or higher.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jalgaonkar to have the thickness ratio of the inner diameter to the outer diameter be 0.80 or higher since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Jalgaonkar would not operate differently with the claimed thickness ratio since the thickness ratio provides strength and flexibility and the catheter of Jalgaonkar would have strength and 
Jalgaonkar is silent regarding the outer jacket having a variable durometer.
However Yang, in the same field of endeavor, teaches of a similar catheter having a variable durometer outer jacket (see ¶0230).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jalgaonkar to have the outer jacket have a variable durometer as taught by Yang, for the purpose of being able to have regions of different flexibility along the length of the catheter, specifically being able to have a more flexible distal end to improve tracking of the catheter through the patient (see Yang ¶0230). 
Regarding claim 2, Jalgaonkar as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Jalgaonkar is further silent regarding tensile strength of the catheter is higher than 2 lbs.
However Yang further teaches a tensile strength of the catheter is higher than 2 lbs (see ¶0245).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jalgaonkar as modified to have the tensile strength of the catheter is higher than 2 lbs as taught by Yang, for the purpose of increasing the tensile strength of the catheter (see Yang ¶0244-0245). 
Regarding claim 9, Jalgaonkar as modified discloses the claimed invention substantially as claimed, as set forth above for claim 6. Jalgaonkar further discloses (fig. 1A-1B) the helical coil 116 terminates more proximally than the braid 118 (see fig. 4 and ¶0101).

Claims 1 and 8 are rejected under a variant embodiment of Jalgaonkar
Regarding claims 1 and 8 Jalgaonkar discloses (fig. 1-2) an endovascular catheter 10 comprising: an elongate flexible (see ¶0068 and 0072) catheter body 22 (see ¶0072) having a proximal end, a distal end and a central lumen extending longitudinally through the catheter body 22 (see fig. 1 and 2), wherein the catheter body 22 comprises a catheter wall that has an inner liner 18 (see ¶0072 and fig. 2), a hybrid reinforcement (36, 38; see ¶0078 and fig. 2) and an outer jacket 32 (see ¶0072 and fig. 2), wherein the hybrid reinforcement (36, 38) comprises a helical coil 36 and a braid 38 that encircles the helical coil 36 (see fig. 2 and ¶0078), and a radiopaque marker 40 positioned on the distal end of the catheter body 102 (see fig. 2 and ¶0088), wherein the distal end of the hybrid reinforcement (distal end of 36) is terminated under the radiopaque marker 40 (see fig. 2 and ¶0088), the radiopaque marker 40 is bonded to the distal end of the hybrid reinforcement (see ¶0089, the radiopaque marker 40 is pressed to the distal end of the hybrid reinforcement therefore it is bonded to the distal end of the hybrid reinforcement), a distal tip 46 is extended distally beyond the radiopaque marker 40 (see fig. 2 and ¶0093) and wherein the catheter wall has an inner diameter and an outer diameter (see fig. 2);
the helical coil 36 terminates more distally than the braid 38 (see fig. 2).
Jalgaonkar is silent regarding a thickness ratio of the inner diameter to the outer diameter is 0.80 or higher.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jalgaonkar to have the thickness ratio of the inner diameter to the outer diameter be 0.80 or higher since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions 
Jalgaonkar is silent regarding the outer jacket having a variable durometer.
However Yang, in the same field of endeavor, teaches of a similar catheter having a variable durometer outer jacket (see ¶0230).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jalgaonkar to have the outer jacket have a variable durometer as taught by Yang, for the purpose of being able to have regions of different flexibility along the length of the catheter, specifically being able to have a more flexible distal end to improve tracking of the catheter through the patient (see Yang ¶0230). 
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2018/0056037 A1) in view of Watanabe et al. (US 2015/0273182 A1) and Yang.
Regarding claim 1 Shimizu discloses (fig. 1 and 15) an endovascular catheter 1 comprising: an elongate flexible (the catheter is made of flexible material, therefore it is flexible; see ¶0031-0033) catheter body 60 having a proximal end, a distal end (see fig. 1) and a central lumen extending longitudinally through the catheter body (see fig. 15), wherein the catheter body comprises a catheter wall that has an inner liner 10 (see fig. 15 and ¶0030 and 0067), a hybrid reinforcement (20, 40) and an outer jacket 50 (see ¶0030 and fig. 15), wherein the hybrid 
Shimizu (fig. 15) is silent regarding the second layer is a braid.
However a variant embodiment of Shimizu teaches (fig. 4) the second outer reinforcing later is a braid (see fig. 4 and ¶0043).
Therefore, the substitution of one known reinforcing layer (braid as taught in fig. 4) for another (coil as taught in fig. 15) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Shimizu teaches that a braid is a suitable alternative to a coil and the substitution of the braid taught in fig. 4 would have yielded predictable results, namely, a reinforcing layer of Shimizu that would provide strength to the catheter. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Shimizu as modified is silent regarding the marker 80e has radiopaque material in it.
However Watanabe, in the same filed of endeavor, teaches (fig. 2) of a similar catheter tip 50 having a proximal portion (portion of the tip with 52b), wherein the proximal portion (portion of the tip with 52b) has radiopaque material in it (see ¶0021).

Shimizu is silent regarding a thickness ratio of the inner diameter to the outer diameter is 0.80 or higher.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimizu to have the thickness ratio of the inner diameter to the outer diameter be 0.80 or higher since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Shimizu would not operate differently with the claimed thickness ratio since the thickness ratio provides strength and flexibility and the catheter of Shimizu would have strength and flexibility with the claimed thickness ratio. Further, applicant places no criticality on the range claimed, indicating simply that the claimed ratio is “desirably” within the claimed ranges (specification 128). 
Shimizu as modified is silent regarding the outer jacket having a variable durometer.
However Yang, in the same field of endeavor, teaches of a similar catheter having a variable durometer outer jacket (see ¶0230).

Regarding claim 2, Shimizu as modified as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Shimizu as modified is further silent regarding tensile strength of the catheter is higher than 2 lbs.
However Yang further teaches a tensile strength of the catheter is higher than 2 lbs (see ¶0245).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shimizu as modified to have the tensile strength of the catheter is higher than 2 lbs as taught by Yang, for the purpose of increasing the tensile strength of the catheter (see Yang ¶0244-0245). 
Regarding claim 4, Shimizu as modified as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Shimizu further discloses (fig. 1 and 15) the inner liner 10 comprises PTFE (see ¶0031) which terminates spaced apart from the distal end of the catheter body (see fig. 4).
Shimizu is silent regarding the inner liner terminates at least 5 cm from the distal end of the catheter body.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shimizu to have the inner liner terminate at least 5 cm from the distal end of the catheter body since it has been held that 
Regarding claim 5, Shimizu as modified as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Shimizu further discloses (fig. 1 and 15) the catheter body has a length, and the hybrid reinforcement (20, 40) is the same along the length of the catheter body 60 (see fig 1, 15 and ¶0030).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jalgaonkar in view of Yang as applied to claim 1 above, and further in view of Johnson et al. (US 6,022,343).
Regarding claim 13, Jalgaonkar as modified as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Jalgaonkar as modified is silent regarding the catheter has a push and/or pull ratio while tracking through endovascular anatomy, and the push and/or pull ratio is 1:1.
However Johnson, in the same filed of endeavor, teaches of a similar catheter that has a push and/or pull ratio while tracking through endovascular anatomy, and the push and/or pull ratio is 1:1 (see col. 1 ln. 65 - col. 2 ln. 4).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jalgaonkar as modified to have the .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Watanabe and Yang as applied to claim 1 above, and further in view of Johnson.
Regarding claim 13, Shimizu as modified as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Shimizu as modified is silent regarding the catheter has a push and/or pull ratio while tracking through endovascular anatomy, and the push and/or pull ratio is 1:1.
However Johnson, in the same filed of endeavor, teaches of a similar catheter that has a push and/or pull ratio while tracking through endovascular anatomy, and the push and/or pull ratio is 1:1 (see col. 1 ln. 65 - col. 2 ln. 4).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shimizu as modified to have the catheter have a push/pull ratio while tracking through endovascular anatomy, and the push/pull ratio is 1:1 as taught by Johnson, for the purpose of allowing a user to know how far the distal end of the catheter is moving then the proximal end is moved (see Johnson col. 1 ln. 65 - col. 2 ln. 4).
Response to Arguments
Applicant’s arguments, see pg. 5, filed 12/03/2020, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see pg. 5, filed 12/03/2020, with respect to the objection of claims 2, 4, 11, and 12 have been fully considered and are persuasive.  The objection of claims 2, 4, 11, and 12 has been withdrawn. 
Applicant’s arguments, see pg. 5, filed 12/03/2020, with respect to the rejection of claims 1, 2, 4, 5, 8, 9, and 13 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4, 5, 8, 9, and 13 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pg. 5, filed 12/03/2020, with respect to the rejection(s) of claim(s) 1, 2, 4, and 5 under Shimizu and Yang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimizu, Watanabe and Yang.
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. Applicant argues that it was agreed during an interview that none of the cited prior art references teach “the hybrid reinforcement comprises a helical coil and a braid that encircles the helical coil, and a radiopaque marker positioned on the distal end of the catheter body, wherein the distal end of the hybrid reinforcement is terminated under the radiopaque marker, the radiopaque marker is bonded to the distal end of the hybrid reinforcement, a distal tip is extended distally beyond the radiopaque marker”. The Office respectfully disagrees. The Office acknowledges that during the interview on 12/02/2020 it was stated that the claim amendments appeared to overcome the prior art rejections (see interview summary mailed 12/02/2020). However upon full consideration of the amended claims, Jalgaonkar has not been overcome. Jalgaonkar discloses the hybrid reinforcement (116, 118) comprises a helical coil 116 and a braid 118 that encircles the helical coil 116 (see fig. 4 and ¶0068), and a radiopaque marker 120 positioned on the distal end of the catheter body 102 (see fig. 4 and ¶0101), wherein the distal end of the hybrid reinforcement (distal end of 118) is terminated under the radiopaque marker 120 (see fig. 4 and ¶0103), the radiopaque marker 120 is bonded to the distal end of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771